Title: Abigail Adams to Mary Smith Cranch, 22 December 1799
From: Adams, Abigail
To: Cranch, Mary Smith


				
					
						Sunday Eve’ngPhiladelphia Decbr 22 1799
						my Dear Sister
					
					I wrote to You the Day after we received the account of the Death of Gen’ll Washington. this Event, so important to our Country at this period, will be universally deplored no Man ever lived, more deservedly beloved and Respected. the praise and I May say addulation which followed his administration for Several years, never made him forget that he was a Man, subject to the weakness and frailty of attached to humane Nature. he never grew giddy; but ever mantaind a Modest diffidence of his own talents; and if that was an error, it was of the amiable and engageing kind, tho it might lead Sometimes to a want of decisions in some great Emergencys. possesst of power, posest of an extensive influence, he never used it but for the benifit of his Country. witness his retirement to private Life when Peace, closed the scenes of war; when call’d by the unanimous Suffrages of the People to the chief Majestracy of the Nation; he acquitted himself to the satisfaction and applause of all Good Men. when assailed by faction, when reviled by Party, he sufferd with dignity, and Retired from his exalted station with a Character which Malice could not wound, nor envy tarnish— if we look through the whole tennor of his Life; History will not produce to us a Parrallel— Heaven has seen fit to take him from us. our mourning is Sincere, in the midst of which, we ought not to lose Sight of the

Blessings we have enjoy’d and still partake of that he was spaired to us untill he saw a successor filling his place, persueing the Same system which he had adopted and that in times which have been equally dangerous and Critical; it becomes not me to say more upon this Head:
					I inclose to You a News paper which contains all that has yet been done in commemoration of the late dispensation. tomorrow the senate come in a Body with a sympathetic address—and on thursday a Eulogy is to be deliverd by Genll Lee—in the Dutch Church in this city—to which we are all invited—
				
				
					
						Monday 23—
					
					Company comeing in last Evening, I was prevented finishing my Letter. this Morning I received yours of December 15. it is unhappy that what is liked by one should for that very reason, be the object of aversion to an other, but when a spirit of private animosity is permitted to influence the mind, it always produces an illiberale conduct. the two B’s who are now opposed to mr Whitney, are pretty nearly upon a footing in point of talants and capacity, taking into view the comparative advantages they have had, but their influence will not be very extensive. I am sorry You had such a cold time in looking for my Gown. I shall not have occasion now for any thing but Black, untill Spring, then I shall put on half mourning I shall be glad to have it, if it can be conveniently Sent. Mrs smith wants her white, as she will after a certain period appear in white trimd with black; at Present the whole Family are in full mourning.
					I hope Mrs Black has received her Cap safe. mr Wainright did not go so soon as I expected, and Betsy Howard got a Mr Whitney with whom she was acquainted to take it, it was to be left at mr Lambs—
					Mrs Smith has worked You a Croun of a Cap & Band, which I request You to accept of. I will send a Border the next time I write—
					we all desire to be kindly rememberd to all Friends—
					Your affectionate / Sister
					
						A Adams—
					
				
				
					I send a paper containing the speech of mr Hopkins upon the trial of Peter Porcupine for defamation the Jury brought in five thousand Dollors damages and the court confirmd the verdict—
				
			